Exhibit 10.19
 
C#: 000522170
L#: 000521641
PN#: 8800545597



 
Promissory Note
Aircraft Loan
$3,900,000.00
Funding Date: January 11, 2007

 
FOR VALUE RECEIVED, DPMG, INC., ("Maker"), promises to pay to the order of Key
Equipment Finance Inc., ("Holder"), the sum of $3,900,000.00 in lawful money of
the United States of America (the "Principal"), with interest thereon as
hereafter provided ("Interest"), to be paid in the manner set forth
herein.  This Note is executed pursuant to and is secured by, the Collateral
pledged under that certain aircraft security agreement (the "Aircraft Security
Agreement") dated as of January 11, 2007 between Maker as grantor and Holder as
secured party. Capitalized terms used herein without definition shall have the
meaning given them in the Aircraft Security Agreement.
 
1.           Interest Rate; Closing Rate Adjustment; Place of Payment.  (a)
Interest on the balance of the Principal outstanding on this Note shall accrue
from the Funding Date of this Note and shall be due and payable at a rate of
6.83% per annum (the "Interest Rate") which rate shall be immediately and
correspondingly adjusted (pursuant to 2(b) hereof) with each change in the
Actual Index (as hereinafter defined).  Interest shall be calculated on the
basis of a 360-day year consisting of twelve 30-day months.
 
    (b) The Interest Rate has been calculated on the assumption that the LIBOR
Rate as reported in the Wall Street Journal on the Funding Date (the “Assumed
LIBOR Rate”) will be 5.32%. If the LIBOR rate on the Funding Date is different
from the Assumed LIBOR Rate, Holder shall make a one time adjustment to the
Interest Rate on the Funding Date by increasing or decreasing, as applicable,
the Interest Rate by one (1) basis point for every one (1) basis point change in
the LIBOR Rate from the Assumed LIBOR Rate. Maker authorizes Holder to change
the amount of the Interest Rate in the Note accordingly. Holder shall notify
Maker in writing of such adjustment which shall remain in effect while any
indebtedness exists under the Note.
 
    (c) Payment of the Principal and Interest hereunder shall be made to Holder
at 66 South Pearl Street, Post Office Box 1865, Albany, NY 12201-1865, or at
such other place as Holder may designate from time to time in writing. Holder
reserves the right to require payment on this Note to be made by wired federal
funds or other immediately available funds.
 
2.           Repayment Terms.  (a) Maker shall repay the Principal and Interest
hereunder in the installments set forth below.  Each installment shall be due
and payable on the first day of each month during which any amount remains
outstanding hereunder (each such date being a "Note Payment Date") as follows:
 
(i) If the Funding Date occurs on the first day of the month, Maker shall pay
Holder 84 consecutive Monthly installments payable in arrears, each in an amount
equal to $34,916.63 commencing and payable on the next Note Payment Date after
the Funding Date and on each succeeding Note Payment Date thereafter;
 
OR
 
(ii) If the Funding Date occurs on any day other than the first day of the
month, then (A) on the first Note Payment Date after the Funding Date, an amount
equal to $739.92 per day as interim interest for the period from the Funding
Date through and including the last day of the month in which the Funding Date
occurs, which interim interest was calculated by Holder using the Assumed Index
plus 151 basis points and is expressly not subject to adjustment pursuant to
Section 2(b) hereof; plus (B) 84 consecutive Monthly installments payable in
arrears, each in an amount equal to $34,916.63 commencing and payable on the
second Note Payment Date following the Funding Date and on each succeeding Note
Payment Date thereafter;
 
PLUS
 
(iii) On the 84 and final Note Payment Date, the Balloon Payment. In addition,
Maker will pay a late payment charge of five percent of any payment due
hereunder that is not paid on or before ten (10) days after the date due
hereunder.
 
 

 
1
 
 
(b) Maker and Holder agree that each monthly installment hereunder will be
increased or decreased (but not below zero), as the case may be, by the Rate
Differential as follows: if, as of any Note Payment Date, (i) the Rate
Differential is greater than zero, the amount due on such Note Payment Date
shall be increased by such Rate Differential, and (ii) if the Rate Differential
is less than zero, the amount of the Note Payment due on such Note Payment Date
shall be decreased by such Rate Differential.
 
(c) As used herein, the following terms have the respective meanings indicated
below:
 
(i) “Assumed Index” means 5.32%
 
(ii) “Actual Index” means, as of the date of determination, the London interbank
offered rate for deposits in United States dollars having a maturity of one
month which appears in the "Money Rates" section of The Wall Street Journal,
published on the business day on, or immediately prior to, the 28th day of the
month immediately preceding such calendar month.  If the Actual Index is no
longer available, Holder will choose a new index which is based upon comparable
information and will give Maker notice of such new "Actual Index."
 
(iii) “Balloon Payment” means $2,535,000.00.
 
 
(iv) “Net Investment Balance” means, as of the date of determination, the
outstanding balance (calculated using the Assumed Index plus 151 basis points)
reflected on Holder’s accounting system (which assumes a 360 day year consisting
of twelve 30 day months), for the Note Payment Date immediately preceding such
day or, if such day is a Note Payment Date, for such Note Payment Date.
 
(v) “Rate Differential” means, with respect to any Note Payment Date, the
product of the following formula:
 
Rate Differential = Actual Index - Assumed Index x Net Investment Balance
12

 
3.           Security. Payment of the Principal and Interest hereunder, and the
performance and observance by Maker of all agreements, covenants and provisions
contained herein, is secured by a first priority security interest in the
Collateral.
 
4.           Prepayment. Except as contemplated by Section 3.1 of Article 3 of
the Aircraft Security Agreement, Maker may not prepay, in whole or in part, the
Principal outstanding hereunder; provided, however, Maker may prepay, on any
Note Payment Date and in whole but not in part, the Principal outstanding
hereunder including the Balloon Payment by paying to Holder such outstanding
Principal, together with all accrued and unpaid interest thereon as of the date
of payment, plus all fees or charges incurred by Holder in connection with such
prepayment, including, without limitation, Holder’s reasonable attorney fees and
expenses, FAA counsel fees and expenses,  filing, registration and recording
fees or charges of the FAA, International Registry and the UCC and any
applicable taxes (but excluding internal costs to Holder related to such
prepayment), plus a prepayment premium ("Prepayment Premium") equal to a
percentage of the outstanding Principal including the Balloon Payment calculated
as follows:
 
Months
Prepayment Premium
1 - 12
1.00%
13 – 24
0.50%
25 – End of Term
0.00%

 
Notwithstanding anything to the contrary contained herein or in the Aircraft
Security Agreement, Holder will waive its right to require payment of the
Prepayment Premium if (a) Maker wishes to prepay the outstanding principal
hereunder in connection with Maker’s acquisition of a new aircraft, and (i)
Maker wishes to finance the purchase of such new aircraft through Holder, and
(ii) Holder in its sole discretion determines that it approves of the then
credit-worthiness of Maker, the new aircraft, and all aspects of the financing
of the new aircraft, and (iii) Maker enters into a new promissory note and
aircraft security agreement for the benefit of and on terms satisfactory to
Holder to finance such new aircraft; or (b) after the twelfth (12th) Note
Payment Date, Maker exercises the option to make no more than one (1) annual
additional principal reduction payment without penalty, provided that such
payment shall be equal to or greater than five percent (5%) of the original
Principal balance of this Note and the cumulative amount of all such prepayments
under this Section 4 (b) during the term hereof, shall not exceed twenty-five
percent (25%) of the original Principal balance of this Note.
 
 
 
 
 

 
2
 
 
5.           Transfer or Assignment.  Holder may at any time assign or otherwise
transfer or negotiate this Note in whole or in part, without any notice to
Maker.  The rights and obligations of Maker may not be assigned or delegated.
 
6.           Application of Payments.  Prior to an Event of Default, each
payment received on this Note shall be applied first to all costs of collection,
then to unpaid late payment charges (if any) and Prepayment Premium (if any)
hereunder, then to Interest as of the payment due date and the balance, if any,
to the outstanding Principal as of the date received.  Upon the occurrence, and
during the continuance, of an Event of Default, any payments in respect of the
Liabilities and any proceeds of the Collateral when received by Holder in cash
or its equivalent, will be applied first to costs of collection and, thereafter,
in reduction of the Liabilities in such order and manner as Holder may direct in
its sole discretion, and Maker irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that
Holder shall have the continuing and exclusive right to apply any and all such
payments and proceeds in the Holder's sole discretion, notwithstanding any entry
to the contrary upon any of its books and records.

 
7.           Events of Default.  (a) Maker shall be in default if any of the
following happens  (an "Event of Default"): (1) Maker fails to make any
installment of the Principal or Interest, or any other payment due and owing,
under this Note within ten (10) days after the same becomes due and payable; or
(2) Maker fails to perform any other obligation required to be performed by
Maker under this Note, the Aircraft Security Agreement or any of the other Loan
Documents for thirty (30) days after written notice from Holder of such failure;
or (3) any representation, warranty or other statement by or on behalf of Maker
in connection with this  Note is false or misleading in any material respect; or
(4) an Event of Default has occurred and is continuing under the Aircraft
Security Agreement.
 
(b) Notwithstanding anything to the contrary contained herein, upon the
occurrence of an Event of Default, Holder may declare the entire outstanding
balance of the Principal, together with all accrued and unpaid Interest thereon,
immediately due and payable without notice or demand which amounts shall,
together with all other sums due hereunder, accrue interest from such
acceleration until the date of actual payment at the Default Rate ("Default
Rate" shall mean an annual interest rate equal to the lesser of 18% or the
maximum interest rate permitted by Applicable Law).  Should there occur an Event
of Default, and if a voluntary or involuntary petition under the United States
Bankruptcy Code is filed by or against Maker while such default remains uncured,
the entire outstanding balance of the Principal automatically shall be
accelerated and due and payable with interest thereon at the Default Rate and
Holder may exercise any and all of its remedies hereunder, under the other Loan
Documents and under Applicable Law ("Applicable Law" shall mean all applicable
Federal, state, local and foreign laws, ordinances, judgments, decrees,
injunctions, writs, rules, regulations, orders, licenses, and permits of any
governmental agency). The remedies of Holder provided herein, in the Aircraft
Security Agreement and under Applicable Law shall be cumulative and concurrent
and may be pursued singly, successively or concurrently at the sole discretion
of Holder and may be exercised as often as occasion therefor shall occur.  The
failure to exercise, or any delay in the exercise of, any right or remedy shall
in no event be construed as a waiver, release or exhaustion of any such
remedies.
 
8.           Collection Costs.  In addition to the Principal, Interest,
Prepayment Premium (if any), and late payment charges (if any), Maker shall pay
Holder on demand, and Holder shall be entitled to collect all costs and expenses
of collection, including, without limitation, reasonable attorneys' fees,
incurred in connection with enforcement of its rights and remedies hereunder and
under the other Loan Documents, the protection or realization of the Collateral
or in connection with Holder's collection efforts, or in connection with any
bankruptcy or other judicial proceeding, whether or not suit on this Note or any
foreclosure proceeding is filed.  All such costs and expenses shall be payable
on demand and, until paid, shall be Liabilities secured by the security interest
granted under the Aircraft Security Agreement and all other collateral, if any,
held by Holder as security for Maker's obligations under this Note.
 
 
9.           Governing Law; Binding Agreement. The provisions of this Note shall
be binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns. THIS NOTE, THE AIRCRAFT SECURITY AGREEMENT
AND OTHER LOAN DOCUMENTS ARE BEING DELIVERED IN THE STATE OF NEW YORK AND SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAWS PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK.
 
 
10.           More than One Signer.  If more than one person or entity signs
this Note as a Maker, the obligations contained herein shall be deemed joint and
several and all references to "Maker" shall apply both jointly and severally.
 
 
11.           General.  Maker represents and warrants that this Note evidences a
loan for business or commercial purposes.  Prior to signing this Note, Maker
read and understood the provisions hereof, and agrees to all terms and
conditions contained herein.
 
 
 
3


12.           Waiver.  MAKER AND ALL ENDORSERS, SURETIES, AND GUARANTORS HEREOF
HEREBY JOINTLY AND SEVERALLY WAIVE PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF
NON-PAYMENT OR DISHONOR, NOTICE OF INTENTION TO ACCELERATE THE MATURITY, NOTICE
OF PROTEST AND PROTEST OF THIS NOTE. HOLDER AND MAKER HEREBY EACH WAIVE THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF OR RELATED TO THIS NOTE, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION OR PROCEEDING TO
WHICH HOLDER OR MAKER MAY BE PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE, INCLUDING WITHOUT LIMITATION ANY ACTION, COUNTERCLAIM
OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY
OR ENFORCEABILITY, OF THIS NOTE OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF.  THIS WAIVER IS MADE KNOWINGLY, WILLINGLY AND VOLUNTARILY BY
HOLDER AND THE MAKER WHO EACH ACKNOWLEDGE THAT NO REPRESENTATIONS HAVE BEEN MADE
BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY
OR NULLIFY ITS EFFECT.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE AND THE OTHER LOAN
DOCUMENTS.
 
13.           Usury; Partial Invalidity.  (a) At no time shall the Interest Rate
(or the Default Rate or other amounts paid or collected hereunder) exceed the
highest rate allowed by applicable law for this type of loan.  Should Holder
ever collect interest at a rate that exceeds such applicable legal limit, such
excess will be credited to the Principal.
 
 
(b) Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under the laws of any applicable
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Note in any other
jurisdiction.
 
14.           Notices.  All notices and other communications under this Note
shall be in writing and shall be addressed: (a) if to Maker, 2817 Crain Hwy,
Upper Marlboro, MD 20774-8968; and (b) if to Holder Key Equipment Finance Inc.,
7th Floor, 66 South Pearl Street, Albany, NY 12207, Attention: Customer Service,
or such other address as either party hereto shall communicate to the other
party at its address specified above.  All such notices and other communications
shall be deemed to have been duly given if delivered by hand, overnight courier
or if sent by certified mail, return receipt requested, to the party to whom
such notice is intended to be given, and shall be effective upon receipt.
 
 
15.           Funding Date.  The Funding Date for this Note shall be the date on
which Holder disburses funds hereunder. TO THE EXTENT THE FUNDING DATE IS LEFT
BLANK ABOVE, OR DOES NOT REFLECT THE ACTUAL DATE THAT HOLDER DISBURSES FUNDS
HEREUNDER, MAKER HEREBY AUTHORIZES HOLDER TO WRITE IN THE CORRECT DATE AT THE
TIME OF DISBURSEMENT.
 
 
(Signature Page Follows)
 

 
4
 
 

 
IN WITNESS WHEREOF, Maker, intending to be legally bound, has caused this Note
to be duly executed on the day and year first above written.
 
 


 
 
MAKER:
 
 
DPMG, INC.

 
 
 
Signature:                      /S/ JOE
OLREE                                                      
Print Name:                   Joe Olree
Title:                              Vice President
 
 
 
 
5